Warren E. Burger: Number 829. Mr. Beytagh, you may proceed.
Francis X. Beytagh, Jr.: Chief Justice and may it please the Court. In view of the few minutes remaining to me, I'd like to turn first to the substance of the position of the Government which in essence says that the court below improperly determined that that the HEW regulation in question here conflicted with the statute. If time permits, I should like then to have an opportunity to respond further to the jurisdictional point that Mr. Justice Stewart raised yesterday. The statute that is in question here is Section 402 (a) 7. It's reprinted in the Government's -- the appendix to the Government's brief in pertinent part, it provides that a state plan for aid and services to needy families with children must provide that the state agency shall in determining need take into consideration any other income and resources of any child or relative claiming aid to families with dependent children. The HEW regulation construes that critical language any other income and resources as meaning actual income, actual contributions made by stepfather or a MARS. California's approach is to the contrary. They assumed that where there is a stepfather or a MARS that his income is attributable and is a resource of the child without any actual proof. That's the essence of the controversy here. Now, California agrees and the court below agreed that if HEW's regulation is valid, as a proper implementation of the act, that California's conflicting statute must necessarily fall in the sense that California can no longer continue to be entitled to receive benefits should the secretary determine to cut them off.
Potter Stewart: Under the Federal regulation, so I understand it, it would be incumbent upon California to prove or to show or to ascertain to its own satisfaction perhaps, how much in fact your stepfather or the man assuming the role of spouse actually does contribute.
Francis X. Beytagh, Jr.: That's -- that's correct Your Honor. I think there are three positions that you could take, one is California which is essentially an irrebuttable presumption of support --
Potter Stewart: Right.
Francis X. Beytagh, Jr.: From the very fact --
Potter Stewart: It's an attribution of support by what [Voice Overlap].
Francis X. Beytagh, Jr.: The other is an approach that could be regarded as consistent with the HEW regulation but I don't think it is, that is if the burden of proof is on the recipients to show that the income was not actually received.
Potter Stewart: Well, that's what I was --
Francis X. Beytagh, Jr.: But -- but our view is that the regulation -- the language of the regulation speaks in terms of actual contributions and income actually received and attempts to track King versus Smith in this respect, so I think that it's the third category which is that the burden of proof is on the state to show that the income was in fact received so as to reduce -- in extreme cases --
Potter Stewart: I suppose this might vary from months to months and even from week to week or even from day to day.
Francis X. Beytagh, Jr.: Yes, and California has raised the question that we think is reasonable question here about seriousness of the administrative burden.
Potter Stewart: Yes.
Francis X. Beytagh, Jr.: Now, we have checked as best we can, HEW has checked on my behalf determined that some 40 states have programs that do exactly this, to track the HEW regulation. I have attempted to ascertain whether the feeling of these states and their administrators is that that's a practicable way to proceed, and the answer has been yes. It's not a complete survey but as best we could sample it.
Potter Stewart: Well, how do they deal with the fact this maybe a changing pattern? I mean, the stepfather may have all good intentions and one month might contribute, the next month he might stop at bar and grill and drink up or gamble away all the money and not contribute that month. What is the --
Francis X. Beytagh, Jr.: Most of them proceed as we proceed in the income tax context, they require self disclosure and self reporting. Perhaps to the surprise of some, they've found that in most cases this works. That people receiving welfare benefits are prepared and do disclose honestly what income they do receive from other sources. This is the basic trust of President Nixon's welfare message, the notion of self reporting and self disclosure. Besides that there are case workers that proceed to investigate and talk to these people. They talk to the man and they talk to the women, whatever. The problem there is very significant, there's no doubt about it but most of the states have not thought that they are insurmountable.
Hugo L. Black: Do you know of any case in this Court where it has ever held, where two litigants have a controversy among themselves, there can be a case or controversy within the constitutional sense, when one of them has the right to settle the case on his own territory?
Francis X. Beytagh, Jr.: I'm not sure that I understand Your Honor(Voice Overlap).
Hugo L. Black: Well, the Government here has a right to decline that the state have money.
Francis X. Beytagh, Jr.: That's correct?
Hugo L. Black: What's the case --
Francis X. Beytagh, Jr.: The Government is not a litigant in this case Your Honor.
Hugo L. Black: It's not a litigant but it's involved.
Francis X. Beytagh, Jr.: It's involved, that's correct.
Hugo L. Black: And that's what you try and decide.
Francis X. Beytagh, Jr.: But the litigation here --
Hugo L. Black: What should be a controversy between the Government and the state and the state can determine for itself whether it accepts the money.
Francis X. Beytagh, Jr.: Your Honor --
Hugo L. Black: Why should that be a case of controversy which calls for the attention of this Court?
Francis X. Beytagh, Jr.: Well, Your Honor, I think that the controversy is between the people who consider themselves entitled under the federal statute.
Hugo L. Black: But they're trying to get around by -- around at all by saying, “Well, the state would do what it should, we'd get our money”.
Francis X. Beytagh, Jr.: Your Honor --
Hugo L. Black: The state doesn't have to do it. The state can decline to do it and the Government can decline to that amount of money.
Francis X. Beytagh, Jr.: Well, the state can theoretically decline a debt but California like virtually every state has a specific statute that says that if any of their statutes and rules and regulations in the welfare context are inconsistent with Federal rules and regulations, the Federal rules and regulations shall prevail. So, while theoretically California may be in a position to simply remove itself from the Federal program however impractical as a practical matter, they have made this judgment. Their statute Section 11003 of the California Welfare and Institutions Code says exactly this. We've checked other states statutes. New York has even more explicit statute that says --
Hugo L. Black: But with reference to everyone out there. The Government can settle it by not letting them have any money.
Francis X. Beytagh, Jr.: The Government can do this but --
Hugo L. Black: On its own. Why should this Court with all the burdens it has multitudinous cases that are becoming before, undertake a case of controversy when there is not a case of controversy between the two main persons who are interested in this, namely the state and the Government.
Francis X. Beytagh, Jr.: Your Honor, I think Congress intended when it passed the Social Security Act for needy.
Hugo L. Black: Social Security is a different thing.
Francis X. Beytagh, Jr.: This --
Hugo L. Black: Why do you collect your money for social security?
Francis X. Beytagh, Jr.: This is a part of the Social Security Act enacted in 1935 as Your Honor knows and this AFDC program has been in existence since that time. Congress intended I think it's quite clear.
Hugo L. Black: That's an obligation on the part of the Government, isn't it?
Francis X. Beytagh, Jr.: It's an obligation on the part of the --
Hugo L. Black: Federal Government.
Francis X. Beytagh, Jr.: That's correct, to assist the state.
Hugo L. Black: This is an obligation to a certain extent on the part of the state, to certain extent on the part of the Federal Government under to be -- based on agreement which they can reach or not reach as they seek it.
Francis X. Beytagh, Jr.: But they've all seemed fit to do that and they all as we know is practical matter --
Hugo L. Black: The controversy here as to what the state can do and what the Federal Government can do.
Francis X. Beytagh, Jr.: Well, I think there's a very real controversy, these people --
Hugo L. Black: The Government has its own sanction in its own hand. It can stop paying the state any money.
Francis X. Beytagh, Jr.: Well, in this particular case, these people claim benefits and the claimed that California --
Hugo L. Black: Yeah -- yeah, right indirect claim benefit, you get a lawsuit settled between the state and Federal Government.
Francis X. Beytagh, Jr.: Well, Your Honor, I understand the difficulties with this Court not wanting to become the Court of last resort and welfare disputes.
Hugo L. Black: Well, why won't this place us right there?
Francis X. Beytagh, Jr.: I don't think it will place you right there Your Honor. It seems to me that if the law in this area is clarified so that the states understand the obligations they have and I think King versus Smith went a long way in that direction.
Hugo L. Black: If the states understand it, why should we have to decide it?
Francis X. Beytagh, Jr.: What I'm suggesting is that when cases like this are decided, it will be clear what the obligations of the states are.
Hugo L. Black: To that extent, but they change with these changing dates. We need the changing litigants.
Francis X. Beytagh, Jr.: Well, Your Honor with all respect I don't think that the federal approach is changed the thing and so long as the Court establishes that the federal construction of the Act is the appropriate one in this area, then the state will necessary have to abide by it. And I think California and New York and the other states have already made this judgment.
Hugo L. Black: We will have to abide by it, and if we don't the Government has its relief in its own hand. It can decline to let him have the money.
Francis X. Beytagh, Jr.: That's correct but that's circular because they've already made this judgment unless California resends the statute, it's made a judgment that it will exceed to the Federal rules and regulations.
Hugo L. Black: And the Federal Government can at this moment withdraw its funds.
Francis X. Beytagh, Jr.: Correct. And that's correct they can but whether that's a reasonable or practical courses would carry not just --
Hugo L. Black: Probably more reasonable and to get this Court mixed status in every welfare case that arises in the whole range of this Court.
Francis X. Beytagh, Jr.: But the approach you suggest would carry over to every Federal matching grant program Your Honor and would simply say that there's no justiciable controversy here and that the way to proceed is for the Federal Government always to cut off funds and I don't think the Court has proceeded that way in the past and I don't think that it's a reason.
Hugo L. Black: We haven't had this case before.
Francis X. Beytagh, Jr.: Your Honor with all respect in King versus Smith, the Court said there is of course no question that the Federal Government unless barred by some controlling constitutional prohibition may impose the terms and conditions upon which its money allotments to the state shall be dispersed and that any state law or regulation --
Hugo L. Black: It is supported by this Court would deny that statement?
Francis X. Beytagh, Jr.: And that any state law or regulation inconsistent with such federal terms and conditions is to that extent invalid.
Hugo L. Black: Yes, when it's raised in a case of controversy.
Francis X. Beytagh, Jr.: Well, I think that King versus Smith was as much a case of controversy as the present case.
Potter Stewart: Is there any --
Hugo L. Black: No, even if it was, there's no sign we should continue to be bound by if it's wrong.
Francis X. Beytagh, Jr.: No, I'm suggesting Your Honor that if the Court clarifies the questions raised in this case and other cases that there's no reason to expect that the Court will continue to be involved year after year in these disputes over the welfare law. Once the secretary has his authority made clear, I think that it's reasonable for the Court to expect that he allied. But there have been serious questions about this, they have been raised in litigation and they are before the Court presently.
Hugo L. Black: But the custom is now arrived whereby everybody bringing every kind of welfare case for this state bringing in a lap number of controversies that we are simply not capable on account of the lack of numbers, the lack of scope to handle.
Warren E. Burger: I suppose it's complicated somewhat for the fact that the statute is now amended and the regulations are amended. And so, we'll have a whole new set of statutes and regulations to deal with this.
Francis X. Beytagh, Jr.: Well, I'm not sure that I'm clear on that.
Warren E. Burger: There are a new set of regulations of HEW are there not?
Francis X. Beytagh, Jr.: Well, there is not any new set of regulations there on the question here at issue --
Warren E. Burger: How about the new California statute?
Francis X. Beytagh, Jr.: Well, the new California statute as Mr. Amsterdam discussed yesterday does raise with respect to parts of the controversy before the Court, some questions that have to be resolved I think on remand by the District Court but it doesn't do away with the entire matter here. It doesn't touch the step father questions and California is continuing to act as far as we know under the old statute. They have not yet promulgated regulations -- officially adopted regulations.
Warren E. Burger: When does the new statute go in to effect again?
Francis X. Beytagh, Jr.: Well, the new statute was enacted in November 1969 and we agreed that there are questions that properly should be probed as to that statute and its effect on the MARS, man assuming the role of a spouse because that's all that it relates to by the District Court and we suggest to that extent to the remand of that Court would be appropriate but that doesn't (Inaudible) -- Your Honor, I really have had a chance on behalf of HEW to make the affirmative argument and could I have several minutes to do so?
Warren E. Burger: The affirmative argument on --
Francis X. Beytagh, Jr.: On the validity of its regulation.
Warren E. Burger: For how long do you think you'd need?
Francis X. Beytagh, Jr.: About five minutes.
Warren E. Burger: I will grant you five minutes and extend accordingly.
Francis X. Beytagh, Jr.: Thank you, Your Honor.
Warren E. Burger: We can trade on that.
Francis X. Beytagh, Jr.: We think that the regulation is valid for a number of reasons. First, we think that the presumption of validity always attaches and as this Court has said a number of times to the administrative interpretation by a Government official charged with the responsibility for administering a particular act. As Mr. Amsterdam indicated yesterday, the same approach, the approach of requiring proof of actual income before reduction of benefits has been applied across the board in other categorical public assistance programs by HEW. Moreover, we think that in 1967 Congress at least implicitly approved the HEW regulation when it reenacted the Act and in an act of certain amendments to these provisions knowing what HEW's construction had been and not seeking to change it. Moreover, we think that it's quite clear in King versus Smith, the Court specifically referred to predecessor regulation and said regulations of HEW, this is in footnote 16 of King versus Smith, regulations of HEW which clearly comport with the statute, restrict the resources which are to be taken into account under Section 602 to those that, "are in fact available to an applicant or recipient for current use on a regular basis." This regulation properly excludes from consideration resources which are merely assumed to be available to the needy individual. Moreover, the Court earlier this term summarily affirmed the decision by the Court -- the District Court in Connecticut in Salman versus Shapiro which is reported at 396 US file which held the HEW regulation valid and an inconsistent Connecticut practice to be invalid. Moreover, we think that the HEW's approach is consistent with the purpose of the act which is to provide economic security to the five million plus children that are covered by this act. It's a massive act. This regulation is an important part of it. The -- the whole program involves expenditure of over $2 billion by the Federal Government each year, a total expenditure close to $4 billion. California statute we think conflicts with this regulation and since California has a statute that I already have referred to which says that when it's rules and regulations conflict the federal rules shall prevail, we think whatever the relevance of this supremacy clause that in this context the District Court improperly struck down the HEW regulation and improperly upheld the California approach. California's approach of assuming support simply is contrary to fact in most cases. Moreover, it is inconsistent with King versus Smith for the reasons that I've indicated earlier. There's some language in that opinion that counsel might prefer to but that language is always accompanied by the reference to support in fact and while the Court referred to a legal obligation, it also referred to support in fact as coupled therewith. The Court was referring King versus Smith, we think to a legal obligation of general applicability not the strange sort of thing that California sought to carve out. Indeed, if California is right, Alabama could have avoided the decision there by just enacting a statute which said “Okay, substitute fathers have a legal obligation of support whether it was enforceable or not what difference it would have complied.” Now, we don't think the Court intend to that King versus Smith. We don't think that makes good sense.
Potter Stewart: I think, he would followed from what California has done that the family would not be eligible for AFDC grants at all.
Francis X. Beytagh, Jr.: I think Your Honor, that's the ultimate conclusion that you reach here.
Potter Stewart: You mean it would be the same as the situation in King and Smith.
Francis X. Beytagh, Jr.: That -- well --
Potter Stewart: Because the families are eligible only if one parent is dead or absent.
Francis X. Beytagh, Jr.: That's correct. If you pressed it to the ultimate they are making these people parents and by definition they're not eligible -- but California doesn't want that of course, because the statute we're talking about here is specifically tailored to AFDC and relates only to that context. So, they are simply trying to reduce the benefits that people receive by assumed support they get from these men without any acts of proof of it, and I think that if California were pressed too, there are some state -- a couple of states have adopted statutes that at least as the stepfathers place a general obligation. As to those we --
Potter Stewart: And that makes the family --
Francis X. Beytagh, Jr.: As to those we would agree. Yes, and that's Washington adopted statute and I think a couple of our states. That's quite right.
Byron R. White: You mean, if California had a general statute applying to the MARS that --
Francis X. Beytagh, Jr.: I couldn't really conceive one applied to MARS but stepfathers is a reason -- I think is a feasible thing as I indicated some states too. And that makes the stepfather -- the regulation itself, the first part which I didn't read specifically provides that. It says that born relation to a child's stepparent who is ceremonially married to the child's natural or adopted parent and is legally obligated to support the child under state law of general applicability which requires stepparents to support stepchildren to the same extent that natural or adopted are required to support their children.
Byron R. White: But why would you say that was alright?
Francis X. Beytagh, Jr.: Well, I think the judgment is that you have then a real and enforceable obligation that's analogues to the obligation of a natural or an adoptive parent.
Byron R. White: Well, if the state can substantiate the fact that there's a legal obligation to support the children in the house, his living in the house there's a legal obligation under the state law to support those children and if it's enforceable you would say the state regulation is alright?
Francis X. Beytagh, Jr.: Well, it has to be one that meets all the criteria that this regulation spells out which is one of general -- the person becomes just as natural or adoptive father or stepfather. Now, most of these people simply don't want to be put in that position and I don't think most states are going to adopt --
Byron R. White: Well no, but when you say that that would be alright, what you are really doing is assuming income.
Francis X. Beytagh, Jr.: But your -- well yes, and just as you're assuming income as to natural parent --
Byron R. White: With a parent. With their parent, with a natural parent living at home.
Francis X. Beytagh, Jr.: Right.
Byron R. White: And then the parent moves out you no longer assume income, do you?
Francis X. Beytagh, Jr.: No, that's correct.
Byron R. White: And but as long as he is at home you assume income.
Francis X. Beytagh, Jr.: That's correct.
Byron R. White: Do you say you would be willing to assume income if the state had the proper law with respect to stepfather.
Francis X. Beytagh, Jr.: I think that that's a necessary conclusion, that's the way the regulation reads and for good or for bad, we have to support the regulation. But I think that it coincides with the common sense.
Byron R. White: You think it really -- you think this represents a professional expert judgment as to what likely reality is?
Francis X. Beytagh, Jr.: Well, I think that the idea is that when you have a man that's willing to do this much but then you have a more or less stable family unit that does not fit under the category --
Byron R. White: But the experience would show that in the MARS situation it's just contrary to the reality assumingly.
Francis X. Beytagh, Jr.: I think so, I think that as soon as you try to put an obligation, a real obligation of support on these MARS people at least, their alternative is simply to get out and that California's statute both as to stepfathers and as to MARS provides that they have an obligation of support only when they're in the home, if they leave then they don't have an obligation, it evaporates.
Byron R. White: Sure, sure well that's the result of this regulation has been to -- that some MARS have left. Does that happen in one or two of these cases or why not?
Francis X. Beytagh, Jr.: I don't know whether it has been the result --
Byron R. White: It must be that the California regulation has some real teeth in the thing.
Francis X. Beytagh, Jr.: Well, it has real teeth when it deprives people that need support of.
Byron R. White: Well, I know that it deprives MARS out of the family must be because there's a real obligation as long as they stay there, then why isn't the statute --
Francis X. Beytagh, Jr.: No, the reason they don't stay there is because the money is cut off and since their income is assumed to be available but it is not really available because they have other children to support or whatever, then they move out because they are not in fact able to provide support.
Warren E. Burger: But I think there is another hypothesis for their moving out too and wasn't it one of the considerations in the development of the scheme namely that when they aid to dependent children stopped, the free boarder left because the income stopped.
Francis X. Beytagh, Jr.: Well --
Warren E. Burger: That didn't -- doesn't that show up in the legislative history?
Francis X. Beytagh, Jr.: Your Honor, I think it shows up in the early legislative history. In King versus Smith, I think the Court made clear that the notion of punishing the kids by seeking to legislate morality for the mother had been abandoned by Congress in subsequent amendments.
Warren E. Burger: Well, I'm talking about the punishment of the children aspect, I'm talking about what you were addressing yourself to the reasons for the departure of this putative --
Francis X. Beytagh, Jr.: But to the extent that there is a notion of having stable family units, it seems to me that HEW's approach and not California fosters that because HEW's approach allows the reduction in the amount of benefit payments only when there is proof of actual income and therefore, when there is not actual income the MARS or the stepfather I assume will continue to reside with the children. Now, to the extent that that's a value worth preserving, HEW's approach preserves, the California's does not. California forces the man to move out of the house when he doesn't have income that helps support the children so that they won't receive the reduction, it won't be cutoff as to some of the people on this case were. The reasons that we submitted and the reason stated in the brief, we think the District Court erred and the judgment should be reversed and remanded for further --
Thurgood Marshall: Yeah, but the Supreme Court of California has a chance --
Francis X. Beytagh, Jr.: Alright. Your Honor, my understanding is that Supreme Court of California has not had a chance to pass squarely on this. There's some lower California Appellate Court --
Thurgood Marshall: You don't know how they would construe their law on the later amendment to it.
Francis X. Beytagh, Jr.: That correct but I don't think that really the law needs too much construction perhaps counsel from California will illuminate us on this but the intermediate appellate court decision are quite ambiguous. Frankly, they speak in terms of the obligation of support not being a general one that applies across the board but one tailored to AFDC. Well, that's quite right it is one tailored to AFDC. There was a case where one of these people said that this law was a deprivation of his right of property. California couldn't do this and the Court said no that's not right, he is not being deprived of anything. He simply -- his income is simply being assumed to have been transferred to the support of the children. So, to the extent that this California authority, it's confusing and ambiguous but it at least raises questions as to whether the duty of support is anything more than a loser one. Thank you.
Warren E. Burger: Thank you, Mr.Beytagh. Mr.Linderman.
Jay S. Linderman: Mr. Chief Justice and may it please the Court. I might -- I might start Mr. Justice Black in trying to answer your question regarding a determination by the Secretary of HEW of whether California is in compliance and if not, why not cut California off. When this litigation started in the District Court, California officials were in the process then of trying to determine from HEW whether in fact, HEW felt that the California statute and regulations were in conflict and we were unable to even receive a definitive statement from HEW whether or not the secretary considered California to be in compliance or not. And we urge the various correspondents on this subject was attached to our motion to dismiss filed in the District Court and we urge the District Court at that time that there is a procedure in the Social Security Act for resolving disputes between the states and HEW as to whether a state plan does or does not comply. The secretary makes a determination of noncompliance. The state is given the authority to petition the Court of Appeals for the particular circuit for determination of that specific issue. We urge the District Court to allow us to do that or at least to first allow us to receive a --
Hugo L. Black: It allows you to do what now?
Jay S. Linderman: To utilize the procedure set forth --
Hugo L. Black: State?
Jay S. Linderman: In the Social Security Act provides a procedure for resolving a dispute between the states and HEW.
Hugo L. Black: What is the --
Jay S. Linderman: What is the procedure?
Hugo L. Black: Yes.
Jay S. Linderman: If HEW makes a determination of noncompliance of a state plan, the state may go to the Court of Appeals for the particular circuit in which the state is located.
Byron R. White: May I just interrupt you for a moment. It has to be formal disapproval about the state plan.
Jay S. Linderman: My understanding Mr. Justice is that it has to be a determination, the languages is a determination that --
Byron R. White: Except but it does some kind of a formal determination?
Jay S. Linderman: A -- a formal determination.
Byron R. White: They seek determination. Is there a hearing, what happens there?
Jay S. Linderman: It -- in California what was happening at the time this suit started was considerable correspondence going back and forth between the governor and the director of the state primary social welfare.
Byron R. White: Did he took by correspondent with the state officials and the HEW?
Jay S. Linderman: And the secretary at that time is Secretary Cohen.
Byron R. White: But nothing in the way of a formal proceeding administratively before the board or something like that?
Jay S. Linderman: Nothing at that point because when the suit was filed, California was still in the process of trying to find out whether the secretary had even made a determination that California was not in compliance and then this lawsuit was filed in the middle of it, and we urge the District --
Byron R. White: And we suggested that the review expressly provided that the statute in the appropriate Circuit Court of Appeals, a review of what?
Jay S. Linderman: Of the question of whether the state plan conflicts or conforms.
Byron R. White: But wouldn't have to be reviewed some formal determination sometime?
Jay S. Linderman: I would assume so yes and that is what we were attempting --
Byron R. White: I assume-- (Inaudible) --
Jay S. Linderman: I would assume that it is a written communicate from the Secretary of HEW that, dear Governor --
Byron R. White: For example, would this be the case? If your California officials had received from HEW a letter which said, we don't think that California plan complies with the federal regulations. You could have judicial review on the Ninth Circuit of that letter of determination?
Jay S. Linderman: Questionable --
Byron R. White: No, these are compliance proceedings under the statute aren't they? The HEW as I understand is only proceeded against two states and there's long history of this. One is Connecticut and the other is Nevada, is that right?
Jay S. Linderman: Yes, Nevada.
Byron R. White: Those are compliance proceedings.
Jay S. Linderman: This is --
Byron R. White: They come into -- they come up to adjudication whether they can be reviewed has never been determined.
Jay S. Linderman: I think that's correct but what happened in the California instance was the state director of social welfare did receive a letter from the secretary, then Secretary Cohen setting forth various reasons why the secretary felt that California was not in compliance. The director from California then wrote back to the secretary and said, “If this is a determination of noncompliance, then we respectfully request reconsideration but please tell us what it is that you are saying” and we never received a reply to that.
Potter Stewart: Is that correspondence in the appendix here?
Jay S. Linderman: It's not in the correspondence Mr.Justice, it is attached to the motion to dismiss which the state filed in the District Court.
Potter Stewart: So that would in the whole record that's here.
Jay S. Linderman: It's in the record but it's not in the appendix.
Potter Stewart: And do you have statutory citation to this review procedure to which you refer?
Jay S. Linderman: I believe its Section 1116 of the Social Security Act. I don't have the US Code citation but it is I believe its Section 1116.
Hugo L. Black: Was it while the state and Federal Government when negotiation with reference to whether or not your state was in compliance that this suit was filed on the part of the led individual beneficiary in California?
Jay S. Linderman: I believe the timing Mr. Justice Black, the correspondence was in the summer of 1968, and the first of these two consolidated cases was filed in October of '68, but as far as the state was concerned, we had never received any definitive statement from the secretary as to whether we were or we're not in compliance when the lawsuit was filed.
Hugo L. Black: Have you ever received ever since --
Jay S. Linderman: Never since, other the appearance of HEW as amicus in this proceeding alleging that we are not in compliance.
Hugo L. Black: Between you and the alleged beneficiaries.
Jay S. Linderman: Pardon me.
Hugo L. Black: As between California and the alleged beneficiary, that's the lawsuit now?
Jay S. Linderman: Right. The lawsuit now is the alleged beneficiaries against the state alleging that the state is not in compliance with Federal law.
Warren E. Burger: Has any Court of Appeals has been called upon to act under this procedure?
Jay S. Linderman: To my -- I am not familiar with any Justice --.
Warren E. Burger: It hardly strikes me as an ideal way to litigate a complex legal questions that go directly on no record from an administrative determination to the Court of Appeals. At least in all the other administrative reviews by the Court of Appeals there is a complete record.
Jay S. Linderman: I'm not certain that that's anymore improper or inappropriate method than coming directly to the United States Supreme Court to resolve the same question with not much more record.
Potter Stewart: Well, actually that could be done, couldn't it in quite a different way if the executive branch of the United States of America cutoff a lot in California because you were not in compliance with the conditions under which those funds are made available under these categorical existence program. California could then sue the United States of America in this Court as a Nisi Prius Court, is that right?
Jay S. Linderman: Yes, I would think so Mr. Justice Stewart.
Hugo L. Black: Well, if United States voted that, do you think the alleged beneficiaries all over the state could sue you?
Jay S. Linderman: Could sue the state?
Hugo L. Black: Yeah.
Jay S. Linderman: I'm not certain.
Hugo L. Black: What's the difference with that lawsuit at this point?
Byron R. White: Well, your state could have a Social Security wholly independent of ideal funds?
Jay S. Linderman: Of course, it could but I doubt very much. I think I can speak for the state.
Byron R. White: Not constitutionally speaking.
Jay S. Linderman: Of course, of course but I think I can speak for --
Hugo L. Black: Would it have a right to administer, wouldn't it?
Jay S. Linderman: As it chose, I would think so.
Potter Stewart: Subject to only the constitutional restrictions.
Jay S. Linderman: Constitutional restrictions would be the only one.
Hugo L. Black: And as I understand it, there's no one to get challenge. That there is no constitutional provision which will prevent California from spending its own fund in its own way, if it doesn't mix them up with the federal receipts.
Jay S. Linderman: Well, I think the appellants in this case are arguing that irrespective of the supremacy clause problem in the case that even assuming that there's no problem there that California is distributing its funds in violation of the Equal Protection Clause.
Potter Stewart: Absolutely and that same argument would be made whether or not to any federal funds.
Jay S. Linderman: Definitely.
Hugo L. Black: How do they raise it under the Equal Protection?
Jay S. Linderman: Their allegation is that the obligation which California places on MARS in a welfare home only as opposed to a MARS in a non-welfare home denies Equal Protection to the children in the welfare home and to the MARS in the welfare home.
Hugo L. Black: That would raise a question purely under the state law.
Jay S. Linderman: They are raising the question --
Hugo L. Black: And you could sue the state --
Jay S. Linderman: They are raising --
Hugo L. Black: That wouldn't be tied up at all with the Federal Government's position in connection with compliance.
Jay S. Linderman: No, it would --
Hugo L. Black: As I understand that lawsuit is based on quite a different theory.
Jay S. Linderman: Oh, it is. But this is an aspect of their lawsuit also as the Equal Protection problem which assuming that California were running its own welfare program, not receiving federal matching funds presumably the same constitutional limitations are going to have to apply. The only ones that would be eliminated would be the regulations of HEW and the act of Cardozo.
Lewis F. Powell, Jr.: I'd suppose that all of these was answered by Cardozo in that initial case in the Stewart Machine Company case back in 1936. These are the conditions upon which the states would participate, the state need not participate. They do participate unless -- to get federal funds, they must participate on the federal condition.
Jay S. Linderman: We don't question the fact that California must comply with valid HEW regulations and an act of Congress in order to be able to qualify to receive the federal funds. We are not disputing that at all.
Hugo L. Black: And suppose that's -- any question has been raised about that by anybody?
Jay S. Linderman: None whatsoever and nor do we question the authority of the secretary of HEW to issue rules and regulations to fill up the details of the Social Security.
Hugo L. Black: If state wants to participate it would have to comply.
Jay S. Linderman: No question about it Mr. Justice Black. Our position however is though that the secretary of HEW in his regulations has exceeded the scope of authority given to him by Congress in the Social Security Act. We --
Byron R. White: There is no question that that's controversy between that's involved in this case even though the parties of the State of California and the welfare benefit --
Jay S. Linderman: No question that that's the crucial --
Byron R. White: There's no question that that issue is a case of controversy properly before this Court for decision making.
Jay S. Linderman: I would not -- I would conceive that yes. My point initially was that there is an alternative procedures that the controversy could first be resolved in the Court of Appeals for the Ninth Circuit. I don't --
Byron R. White: Well, I guess what's you were addressing yourself earlier.
Jay S. Linderman: Exactly. I assume though that even if that were resolved in the Court of Appeals for the Ninth Circuit that sooner or later it would reach here.
Byron R. White: But you'd manage to do something somehow?
Jay S. Linderman: Yes. The HEW regulation has two parts to it. The first one is the secretary's definition of who maybe a parent which of course goes to the question of is the child a dependent child and eligible or not eligible for assistance.
Potter Stewart: At all but that doesn't go to the question of the amount of money, it goes to the question of eligibility at all.
Jay S. Linderman: At all. If the person is determined to be a parent, there is no eligibility with the exception of the unemployed parent and the optional AFDC --
Potter Stewart: Well, with some if you have a chance but generally speaking if both parents are in the house ineligibility.
Jay S. Linderman: By definition, Social Security Act sets up AFDC eligibility for a child who is deprived of parental support because on the absence of a parent. HEW in subsection A of its regulation 203.1 says that, the only person who can be a parent is a natural father, an adopted father or a stepfather who is legally obligated to support the child to the same extent as a natural or adoptive father. If that's correct -- now California is not attempting to define children living with a MARS or stepfather as non-dependent children. We are not trying to call the stepfather or the MARS a parent. But under HEW's definition, the only thing California did wrong was to limit the stepparent liability to a stepparent in a welfare home. If California had imposed an obligation on all stepfathers to support their children, then it seems to me that under the HEW regulation, California could determine all needy children in a home with a stepfather totally ineligible for aid and it certainly escapes me how the child -- the needy child in a welfare home derives anymore economic protection from the extension of the stepfather liability to a stepfather in a non-welfare home.
Potter Stewart: But if you're right then you are violating the Federal law in a different way because you're spending federal money that you're not authorized to spend because you're giving it to children who are ineligible under the federal statute.
Jay S. Linderman: But we can easily remedy the situation Mr. Justice Stewart by simply exchanging our support obligation statute and making all stepfathers liable for the support of their children.
Potter Stewart: As I say if you do that, then if you give any money to a family of the stepfather then you're making an unauthorized expenditure of federal money and you're violating the federal law.
Jay S. Linderman: Which to me would be frustrative of the purposes of AFDC which is to impose a support obligation on a stepfather in a relatively affluent family. Certainly, it gives no economic protection to the child with a stepfather in a poor family. It makes no sense but if the HEW regulation is valid, I think I can state with relative certainty that California will just extend its stepfather liability statute and cut off all children in stepfather homes.
Thurgood Marshall: And that in turn will be litigated I assume.
Jay S. Linderman: I would assume.
Byron R. White: Well, you won't care about unless the stepfather has an income.
Jay S. Linderman: Assuming an employed stepfather because if you were unemployed then the family would qualify under California's optional AFDCU in the argument.
Byron R. White: You won't cut off anymore children as you are now?
Jay S. Linderman: We are not cutting off children now though Mr. Justice White, we're --
Byron R. White: You are reducing payments by assuming the income of the stepfather.
Jay S. Linderman: We're reducing payments --
Byron R. White: Availability --
Jay S. Linderman: Assumed availability because of the support obligation.
Byron R. White: Sure, so you reduce the payments on accountability. One, you wouldn't do it -- you wouldn't cut off anymore if you extend that your obligation is right across the board.
Jay S. Linderman: Some children living with stepfathers are still receiving aid because the stepfather's net income is insufficient to bring the family up to the states' maximum budget for the family. But if we extend the stepfather liability to non AFDC family stepfathers, then the children in the AFDC family with the stepfathers are going to be totally cutoff. There are now children in the AFDC stepfather family who are still receiving aid, all be it less aid because of the obligation of support on the --
Byron R. White: What about the MARS?
Jay S. Linderman: It seems to me --
Byron R. White: If your old law, you said you changed it, you put the obligation on him to do so --
Jay S. Linderman: The old -- it still does in a different fashion.
Byron R. White: -- you've modified.
Jay S. Linderman: We've modified it but the statute which was the subject of litigation in the court below, the obligation was that the MARS had to support the children in his home.
Byron R. White: Just like the stepfather does.
Jay S. Linderman: Like the stepfather and I would submit that if HEW thinks that you can extend statewide general law of amicability to a stepfather and thereby make no --
Byron R. White: Can do it with the man.
Jay S. Linderman: Can do it with the man equally as well and in fact, I would think might have to do it not because of any moral antipathy to the common law marriage but if you don't do it, a man is crazy to marry the welfare mother.
Byron R. White: But what the -- is the MARS issue a live, a real issue here?
Jay S. Linderman: Oh, I think very definitely so.
Byron R. White: Because of back payments or what?
Jay S. Linderman: Yes, yes.
Byron R. White: Is that all?
Jay S. Linderman: There --
Byron R. White: Because the new regulation is not an issue in this suit?
Jay S. Linderman: No yet, there's -- no, it is not an issue in this suit but the same problem, the problem of assuming that there is a meaningful support obligation that's a different kind of obligation now. But the same question of whether the obligation that California imposes is an enforceable one and a source of a resource to the child will remain even under the new regulation, it will take on different --
Byron R. White: Don't you -- wouldn't you suppose though that as a matter of experience you could justify assuming income -- assuming availability of income where the real parent is living at home and have a wholly different experience with stepfathers or MARS who are living in the home, just in terms actual availability of income.
Jay S. Linderman: If your question is directed to the point isn't a natural father more apt to support his child than a stepfather, is that the gist of your question?
Byron R. White: That's part of it, yes.
Jay S. Linderman: I would say, yes, if the kind of stepfather or the man in the house that California is talking about is the same kind of a man as Alabama had in King versus Smith.
Byron R. White: Well, then why isn't the Federal regulation --a valid expression of a -- valid judgment along those lines?
Jay S. Linderman: Because the Federal regulation Mr. Justice White is not geared to the factual realities of who these men are that California is concerned with. They are not the midnight visitor in King versus Smith who had a family of his own and nine children and no income.
Byron R. White: I would think the invalidity of it might be is it permit the assumption of income or availability of income where there is a statewide law of general applicability if that's contrary to experience.
Jay S. Linderman: I think the Social Security Act compels assumption of income though where there's a law of support. As this Court interpreted the purposes of AFDC in King versus Smith, it was to provide support for children without -- who could not --
Byron R. White: Do you think it would be invalid under the Social Security Act for HEW to provide by regulation that income of natural parents, availability of income or the natural parent living in the home will not be assumed?
Jay S. Linderman: Yes, I think it would be invalid.
Byron R. White: Under the statute?
Jay S. Linderman: Under the Social Security Act as interpreted by this Court in King versus Smith. That Congress expects that when there is a breadwinner in the home that the breadwinner will support the child and the Social Security Act says that the state has to -- the second part of this is that the state has to determine the extent of need of the children in the home and the child is deemed less needy because of the resource which is assumed by Congress in view to the benefit of the child because of the support obligation.
Warren E. Burger: Mr.Linderman, I think you used the term that the assumption was compelled. Now, that assumption also depends upon the enforceability of the support against this man in the house. Is that a safe assumption or rational assumption that there is any real enforceability against the man in the house?
Jay S. Linderman: I think there is Mr. Chief Justice.
Warren E. Burger: How? By suits against the man?
Jay S. Linderman: Yes.
Warren E. Burger: How many lawyers is it going to take the deal with the 500,000 people on welfare in Los Angeles alone?
Jay S. Linderman: I appreciate that problem but it's not any different than the child living with a natural father who may not support it. The child or his mother has to sue the man not the state. The state doesn't pay aid and then pursue the man. The child has to get the money from the man.
Warren E. Burger: Does this record show what is the ratio of unemployed natural fathers whose children are receiving this aid as compared with the man in the house type of situation, any information on that at all?
Jay S. Linderman: Unemployed fathers, not that I know of Your Honor. There are statistics that would indicate how many families we're talking about which contain -- the figures are July 1968 and at that time there were roughly 191,000 families -- AFDC families in California and of that there were 6,700 families with the stepfather and 2,800 families with the MARS. A total of roughly 9,500 families out of 191,000 families but of the 191,000, I am not familiar with the statistics on how many of those are unemployed fathers. I could easily obtain them and supply them to the Court if you will.
Warren E. Burger: I'm not sure if that's necessary unless someone else wants it. What I'm trying to get at is that this assumption that you are talking about is based on further assumption of the enforceability against this man.
Jay S. Linderman: That's correct and it's the same assumption as applies with a natural father in the home and it's an assumption that there is an enforceability.
Warren E. Burger: But wouldn't you concede that it is easier to enforce that claim against the natural father by the usual traditional processes that it is against these transient men in the house.
Jay S. Linderman: But Your Honor by definition these men are not transients. These are --
Warren E. Burger: By whose definition?
Jay S. Linderman: By the state definition before the application of the rule even can begin the person -- the man in the house by definition is living in the home and is, in stepfather case, ceremonially married to the mother or in the MARS case is living in the home and has either assumed financial obligations on behalf of the family or comports himself in the community as husband and wife. And one of the crucial criteria of determining who is the MARS is that he has no other alternative place of residence. Just as his family and to the extent that he is a trencher the moment he leaves the home the child is restored the eligibility.
Thurgood Marshall: Mr. Linderman, do I understand you correctly that the child and the wife have to go to Court to get the support from the husband who left?
Jay S. Linderman: Who has left?
Thurgood Marshall: Yes.
Jay S. Linderman: They would have to go to Court only to the extent to collect back payments that might be due. Once the man leaves the house --
Thurgood Marshall: In the California welfare system, you mean that welfare system doesn't do that?
Jay S. Linderman: Not to collect the back payments.
Thurgood Marshall: You don't have a special department that that's all they do.
Jay S. Linderman: Not for the MARS or the stepfather.
Thurgood Marshall: No, no I said for the legitimate father.
Jay S. Linderman: For the legitimate father, yes.
Thurgood Marshall: So you go after him to make him pay his debts.
Jay S. Linderman: After he leaves the house.
Thurgood Marshall: After he leaves his house.
Jay S. Linderman: After he leaves the house but not one of his --
Thurgood Marshall: I thought you said the responsibility was upon the children?
Jay S. Linderman: While the man is in the house. While the man is in the house be he a natural father or adoptive father or stepfather or MARS, the state does not pursue his resources for the child.
Thurgood Marshall: Even if the wife applies for relief?
Jay S. Linderman: If the wife applies for relief in the natural father case and he is living in the home, relief is denied, they are ineligible by definition.
Thurgood Marshall: The minute he leaves, the welfare makes him pay if they find that he has the money.
Jay S. Linderman: If they can find it. But with MARS, the state does not pursue it because there's no more obligation and the state pays aid at that point in time. The other one important resource which I think is unique in the West, particularly in California, in the case of the stepfather is that under California community property law, the earnings of the stepfather are community property in which the wife, the welfare mother has a vested present one-half interest. Half of his earnings are hers.
Warren E. Burger: That's with the ceremonial marriage.
Jay S. Linderman: That's what the stepfather only. Yes, after the ceremonial marriage, there is no community property in a putative marriage. There is in a meretricious -- in the putative there is, in a meretricious there is not. In other words, these people know they are not married, the MARS and the mother and there is no community property there. If one of them harbors the mistake and belief that they are married, there can be community property there. But I'm talking about the situation where the mother has ceremonially married the man. Community property then attaches to his earnings, and half of his earnings are hers. I would submit that if there is anything that is a resource which the Social Security Act commands California to consider in determining need, that is a resource. Again, the mother may have to take legal action to protect her half interest, but that's no different than the mother living with the natural father of her children. She also may have to take legal recourse but the obligation is clearly enforceable.
Byron R. White: What specific language in the Social Security Act do you rely on for arguing that the Federal regulation is invalid?
Jay S. Linderman: Section 402(a)(7) which is 42 U. S. C., Section 602(a)(7).
Warren E. Burger: Do you have that in appendix to your --
Jay S. Linderman: Yes, it appears at several places. It's in the appendix -- it's cited throughout all the briefs.
Warren E. Burger: I wanted a quick easy place where we can find it.
Potter Stewart: What is the specific language?
Jay S. Linderman: I read the language. The place is the first page of the appendix in the Government's brief. This is Section 602(a)(7). It's one of the series of requirements of the Social Security Act as to what state plan must provide and says that a state plan for aid and services to needy families with children must, underscore must, provide that the state shall in determining need take into consideration any other income and resources of any child or relative claiming aid.
Potter Stewart: We're talking about income and resources.
Jay S. Linderman: Yes.
Potter Stewart: Now, you are saying that the emphasis of that act have a regulation says that income and sources are not going to be assumed.
Jay S. Linderman: Exactly.
Potter Stewart: That the statute requires that you assume that was Social Security?
Jay S. Linderman: Not assumed. No, no, our position --
Byron R. White: You're talking about income and resources of the child.
Jay S. Linderman: Yes, of the child or the mother. See, it's income and resources of any child or relative claiming aid.
Byron R. White: And who's claiming aid?
Jay S. Linderman: The mother and the child. That's the child or the mother.
Byron R. White: So you've got to say that income don't have to assume the availability of income from the MARS and stepfather. Either to the mother of the child. You said that Act requires that. Whether it's a MARS in the house or stepfather in the house and the state has legal obligation that this Act requires that you assume that that income is available to the child.
Jay S. Linderman: Assume that it is available because it is a resource. It's something in addition to prove an income.
Byron R. White: Although, it is the natural resource must be factual.
Jay S. Linderman: But neither is the resource of the child living with a natural father. The natural father may not --
Byron R. White: That is the point for you and I would make the same argument that perhaps the HEW did say that it is the parent living in the house as I am going to assume.
Jay S. Linderman: As this Court pointed out in King versus Smith, if there is a legal obligation of support, proof of actual contribution cannot be determinative. That's the language --
Byron R. White: They may not be determinative of the -- you pick the regulation which requires proof of active contribution as invalid to --.
Jay S. Linderman: Yes, because it defines a child in California to be resourceless. The child can have nothing other than the income that the state through some administrative miracle can --
Byron R. White: As far as regularly and definitely, that would be the excuse to contribute anything to the support the child regardless of the legal obligation for him imposed by the state, is that what you were saying?
Jay S. Linderman: No, but the mother will undoubtedly kick the man out of the house.
Warren E. Burger: That's another assumption.
Jay S. Linderman: But it is a weapon.
Byron R. White: That's not very relevant for a legal --
Jay S. Linderman: I think it is Mr. Justice White. It's a weapon. It's a method of enforcement of the obligation that the state is reducing the grant and the mother can say with real meaning support me or get out. And the facts of this case, the complaints in this case despite their protestations that the men are not supporting the children in the house. The complainants themselves admit that due to the emergency as the language that the plaintiff appellant used that due to the emergency caused by this state statute, the men are supporting the children until the statute is declared invalid. The statute does work, it is enforceable and the men are supporting the children at least some of the names plaintiffs are and the record will show that. The other fact is that in the case of the stepfather and presumably in the MARS as well. It's literally impossible for them not to support them at least in some of these cases where the man has taken the welfare mother and her children into his home. He has put a roof over their head which is the case in several of the named plaintiffs in this appeal. The man has brought the children into his home. Now, certainly to some extent, he is putting a roof over their head which is a lessened need for public expense to support that family.
Potter Stewart: California does have a maximum grant regulation, does it not?
Jay S. Linderman: Under challenge. Yes, it does have a maximum grant and the case has been argued before this Court.
Potter Stewart: Right, and the --
Jay S. Linderman: Yes.
Potter Stewart: And do you have -- if you work out a standard of need of your system and it varies as far as not with the kind of living, with the kind of shelter that they have?
Jay S. Linderman: There is a maximum amount of shelter need. Although, there is another case in California on that issue, that the state law and the Social Security Act although the argument is compelled the state pay actual shelter needs. But the -- the current system is that there are allocated specific amounts for each of the various needs, shelter, food, clothing, and so on.
Potter Stewart: Right. But with a maximum per family unit?
Jay S. Linderman: With a maximum per family unit up to the point, I believe it's ten children and from that point on there is $6.00 added per child after ten children which the attack of the statute is in that force is --
Potter Stewart: --is violative of the Federal statute and violative of the Equal Protection clause of Fourteenth Amendment.
Jay S. Linderman: Yes.
Potter Stewart: Thank you.
Jay S. Linderman: I believe Mr. Chief Justice through the questioning that I've covered most of the points that I wished to cover unless the Court has further question.
Warren E. Burger: Would it be fair to say that part of the problem or at least -- or part of the problem as to what extent leverage may be used against the children to enforce obligations against the adults?
Jay S. Linderman: I think that is somewhat fair.
Warren E. Burger: Would you -- would you state it in your own way?
Jay S. Linderman: I think the question is how much -- taking King versus Smith as the starting point of what it is and what is not allowable. The child in a home where there is a legally obligated man -- a support obligated man, a burden may fall on that child because the person, the man may not be performing his duty. To that extent, inherent in the Social Security Act, in the AFDC program is that the child may be harmed because of a delinquent father. But so long as he remains in the house, the burden is the child's and our essential argument is that the support obligation which California imposes on MARS or stepfather in the house may put a burden on the child. Although, we question that factually that does happen that often as we think the record in this case will show that it is not as absurd as the appellants would argue to expect that a man will support someone other than his own children. But to the extent that there is a support obligation, the Social Security Act resubmit, makes that child either a non-dependent child because it's a natural parent or a less needy child because of a perhaps lesser support obligation, clearly enforceable but the extent of the obligation on the man may be less in terms of dollar amount. The support obligation on natural father is without limitation. The support obligation on the MARS and the stepfather, as the state computes the amount of the obligation may turn out to be a lesser amount than the amount the natural father would have to pay.
Warren E. Burger: Well, if you have a natural working father, if you let me put this hypothetically to you, a natural father who is working but who more or less regularly drinks up half of his earnings. Then, we have deprived children then as a result, can they get aid to the dependent children while he is living in the house gainfully employed.
Jay S. Linderman: No.
Warren E. Burger: So that you have children who suffer as consequence of the conduct of the adults which is beyond the reach of Government.
Jay S. Linderman: The Social Security Act is only one of many programs to try alleviate poverty. But to the -- it's limited, it is to provide support for children who do not have some breadwinner to look to. It's not essentially that the breadwinner perform his duty of supporting the children. Congress expected that the bread winner would support the children in his home. California expects the same thing but the natural father or the MARS or the stepfather may spend his earnings on wine, women or so or whatever, the children may suffer but the social -- but the AFDC program is not the way that you solve that problem. Thank you.
Warren E. Burger: Thank you, Mr. Linderman. I am not sure whether there is any time left or not, my markings are not clear. Apparently, there is no time left because you consumed it all. Thank you for your submissions. The case is submitted.